Citation Nr: 1127893	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-00 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for lower extremity numbness.


REPRESENTATION

Veteran represented by:     Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to April 1992.

This matter came to the Board of Veterans' Appeals (Board) from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for lower extremity numbness.  This matter was remanded in July 2009 and May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2010).

As discussed in the May 2010 Board Remand, the Veteran's personnel records confirm his service in the Republic of Vietnam from December 1968 to December 1969, thus he is presumed to have been exposed to herbicides in service.  

In the case of a Veteran who served in the Republic of Vietnam during the Vietnam era, such as the Veteran in this case, service connection will be presumed for certain specified diseases, including acute and subacute peripheral neuropathy, based on presumed exposed to herbicides agents (e.g., Agent Orange) in Vietnam.  'Acute and subacute peripheral neuropathy' is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

Service connection still may be established directly if a medical condition does not carry a regulatory presumption.  When a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The May 2010 Board Remand instructed that the Veteran be afforded a VA examination for an opinion as to whether the Veteran has peripheral neuropathy, and whether it is at least as likely as not that any current disorder began during service or is related to any incident of service, to include exposure to herbicides, or other in-service complaints of numbness or parathesia.  

In August 2010, the Veteran underwent a VA examination by a physician, who diagnosed peripheral neuropathy.  It was stated that "[a]ctive service was from January 1960 until April 1992.  Investigation into his career showed no evidence of agent orange exposure.  Therefore, peripheral neuropathy is NOT CAUSED BY OR A RESULT OF [sic] related to herbicide exposure."  As detailed hereinabove, the Veteran's period of active service was from November 1968 to April 1992, and there is a regulatory presumption that he was exposed to herbicides during his documented period of service in Vietnam from December 1968 to December 1969.  Thus, the opinion was based at least in part on incorrect information.  The August 2010 examining physician should be provided notice of the Veteran's period of active service and presumed herbicide exposure, and should be requested to provide an addendum opinion in consideration of the correct facts.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the August 2010 VA examiner provide an addendum medical opinion as to the nature and etiology of the Veteran's peripheral neuropathy of the lower extremities.  The claims folder and a copy of this Remand must be made available to the physician for review in conjunction with providing an addendum opinion.  The physician should be notified that the Veteran's period of active service was from November 1968 to April 1992, and that there is a regulatory presumption that he was exposed to herbicides during his period of service in Vietnam from December 1968 to December 1969.  The physician should provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Veteran's peripheral neuropathy began during service or is related to any incident of service, to include exposure to herbicides in service.

In the event the August 2010 physician is unavailable to provide an addendum medical opinion, the case should be referred to another VA physician with appropriate expertise to determine the nature and etiology of the Veteran's peripheral neuropathy of the lower extremities.  If deemed necessary to come to an opinion, another examination should be scheduled 

2.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

